
	

113 HRES 514 IH: Honoring Thomas Jennings of New York City as the first African-American to be granted a patent by the United States.
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 514
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Jeffries (for himself, Ms. Eddie Bernice Johnson of Texas, Ms. Kelly of Illinois, Ms. Lee of California, Mr. Richmond, Ms. Clarke of New York, Mr. Rangel, Ms. Fudge, Mr. Rush, Mr. Conyers, Mr. Scott of Virginia, Mr. Nadler, Mr. Israel, Mr. Crowley, Mr. Sean Patrick Maloney of New York, Mr. Tonko, Ms. Slaughter, Mr. Owens, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring Thomas Jennings of New York City as the first African-American to be granted a patent by
			 the United States.
	
	
		Whereas Thomas Jennings was born a free African-American in New York City in 1791 and became a
			 successful tailor with a shop on Church Street in New York City;
		Whereas Thomas Jennings invented a cleaning process called dry scouring, which was the precursor to dry cleaning;
		Whereas, on March 3, 1821, Thomas Jennings became the first African-American to be granted a patent
			 by the United States for his cleaning process;
		Whereas, before the Civil War, patent laws made it significantly hard, if not impossible, for
			 slaves to hold a patent, but Thomas Jennings was able to obtain a patent
			 because of his free status; and
		Whereas Thomas Jennings utilized the earnings from his invention and business to help advance civil
			 rights for African-Americans and to advocate for the abolition of slavery:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)honors Thomas Jennings as the first African-American to be granted a patent by the United States
			 Patent and Trademark Office;
			(2)commends Thomas Jennings for his economic contributions to the United States through use of the
			 patent system; and
			(3)acknowledges that Thomas Jennings’ inventive contributions encourage Americans to continue a legacy
			 of innovation in the fields of science, technoloy, engineering, and math.
			
